Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-15-00363-CR

                                        Hugh Henry FULLER,
                                             Appellant

                                                 v.
                                              The State
                                         The STATE of Texas,
                                               Appellee

                    From the 216th Judicial District Court, Gillespie County, Texas
                                        Trial Court No. 5437
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: July 29, 2015

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both appellant

and his attorney. See TEX. R. APP. P. 42.2(a). We, therefore, grant the motion and dismiss this

appeal. See id.

                                                        PER CURIAM

DO NOT PUBLISH